Title: To George Washington from Anne-César, chevalier de La Luzerne, 18 April 1782
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            
                                Monsieur
                                 A Philadelphie le 18. Avril 1782.
                            
                            Je m’empresse à mon retour ici de Vous presenter les hommages respectueux que les
                                principaux officiers de notre Armeé m’ont chargé de Vous offrir lorsque j’en aurois l’occasion. J’ai fait passer à
                                Votre Excellence une Lettre dont Mr le Comte de Rochambeau m’avoit chargé. J’ai trouvé des Lettres de la Cour à mon
                                arrivée ici; elles sont du mois de fevrier dr et n’annoncent aucune vue pacifique de la part de nos ennemis. La
                                mediation des Cours de Vienne et de Petersbourg n’a fait aucun progrès et la Cour de Londres paroit encore determinée
                                à risquer le fort d’une nouvelle campagne, dans laquelle elle deployera toute la rigueur qui lui reste. Les plans de
                                la campagne n’etoient pas encore definitivement arretés parequ’ils devoient dependre de quelques arrangemens à
                                prendre avec la Cour de Madrid et de quelques nouvelles qu’on attendoit des Isles Antilles, néanmoins on paroissoit
                                dans l’intention d’agir activement pour l’assistance des Etats unis et quoique l’on ne put donner d’assurance précise
                                à cet égare, il est probable d’après ce qu’on me mande, que Newyorck ou Charleston et peut être ces deux places seront
                                l’object des efforts de la campagne prochaine. Je dois Vous confier, Monsieur, qu’en même tems qu’on m’annonce ces
                                vues générales on me marque qu’il est facheux que les armées Americaines soient aussi peu nombreuses qu’elles le sont
                                et qu’on paroit craindre qu’elles ne soients hors d’état de seconder nos efforts lorsqu’il sera question de porter des
                                coups decisifs et d’entreprendre des operations qui demandent d’aussi grands moyens qu’un siege. Je prie Votre
                                Excellence de me mettre en état declavier ma Cour sur un point aussi important. Je ne suis point curieux de connoitre
                                les details relatifs à Votre Armée, qu’il peut être nécéssaire de tenir secrets, mais les operations militaires de la
                                France et des Etats unis sont si intimement liés, qu’il est indispensable que nous connoissions Vos
                                forces actuelles et Vos moyens pour pouvoir calculer avec quelque probabilité la nature des entreprises que nous
                                pouvons former. L’ignorance où nous sommes à cet égard ne peut qu’être préjudiciable aux affaires parceque si d’après
                                de faux raports nous considerons Votre armée comme plus foible qu’elle n’est en effet nous serons detournés de former
                                des entreprises d’une execution possible et si nous la croyons plus forte qu’elle n’est nous courrons risque de former
                                des plans dont l’execution se trouvera impraticable. C’est d’après ces considerations que je Vous supplie de vouloir
                                bien me confiet ce que Vous jugerés que je puis connoître sur cette matiere
                                soit à l’egard de Vos forces actuelles dans les differentes parties de ce Continent soit à
                                l’egard de ce qu’elles feront probablement dans le courant de cette campagne: il est egalement interessant de
                                connoitre celles des Ennemis soit regulieres soit milices et je Vous prie d’être assuré de la discretion avec laquelle
                                je ferai usage de ces communications.
                            Je ne puis me refuser au plaisir de Vous informer, Monsieur, des sentimens que les raports des officiers
                                François de retour à Versailles ont inspirés à la Cour et à la nation touchant Vôtre Excellence. Leurs temoignages ne
                                peuvent rien ajouter à l’opinion universelle sur les grands services que Vous avés rendus à Votre pays; mais à
                                l’estime et à l’admiration des François se joint desormais un sentiment d’affection et attachement qui est le juste
                                retour des attentions que nos militaires ont eprouvées de Votre part et des progrès qu’ils ont faits dans leur metier
                                en faisant la guerre sous Vos ordres. J’ai l’honneur d’etre avec les sentimens du plus respectueux et inviolable
                                attachement Monsieur De Votre Excellence Le três humble et três obéissant Serviteur, 
                            
                                le che. de la luzerne
                            
                        
                        TranslationSirPhiladelphia 18 Apl 1782
                            I embrace the first moment after my return from Virginia, to comply with the request of the principal
                                officers of our Army, in tendering you their sincere respects.
                            I have already forwarded to your Excellency a Letter from Count Rochambeau—On my return here; I found
                                Letters from my Court dated in february last—They do not announce any thing pacific on the part of our Enemies—no
                                progress is made in the mediation of the Courts of Vienna and Petersburg—and the Court of London seems determined to
                                risk the event of another Campaign, in which they will employ all the Strength they have left—The Plan for the
                                Campaign was not yet finally decided—it depending, on some arrangements which were yet to be made with the Court of
                                Madrid, and on some advices which were expected from the Antilles—it nevertheless seem’d to be the intention, to act
                                vigorously for the assistance of the United States, and tho’ no particular assurances could be given me on this head,
                                yet from what they write me, it is probable that New York or Charles Town, or perhaps both, will be the object of
                                their Efforts next Campaign.
                            I think it  however proper to inform you, that at the same time they announce to me their general
                                Views, they observe, that it is an unhappy circumstance that the American Army is so weak as it is, and they seem to
                                fear that it will not be in a condition to second their Efforts, when it shall be necessary to Strike a decisive
                                Stroke, or to undertake operations, in which such extensive means are required, as in a Seige.
                            I beg your Excellency would enable me to give my Court the necessary information on a matter so important
                                as this is—I am not curious to know any of the particular details relative to your army, which it may be necessary to
                                keep Secret—but the Military Operations of France and America are so intimately connected, that it is indispensable
                                for us to know what is the actual Force and Means which you have, in order to calculate with any degree of probability
                                what Enterprizes can be undertaken—The ignorance we are in in this respect cannot but be very prejudicial to our
                                affairs, because, if from false information we consider your army as weaker than it really is—it will prevent our
                                forming Plans which it would be possible to Execute, and if on the contrary we are led to believe it stronger than it
                                really is, we run the risk of forming Plans impracticable in their Execution—It is from these considerations that I
                                beg you to confide to me, such information on this head as you may think proper both with respect to the actual force
                                you have at the different parts of the Continent, and what it will probabily be in the course of the Campaign. It is
                                equally interesting to know the Force of the Enemy both in Regulars and Militia. I beg you to rest assured of the
                                discretion with which I shall make use of these communications.
                            I cannot refuse myself the pleasure of communicating to you, the Sentiments with which our Court and the
                                nation at large are inspired, from the reports of the French officers, respecting your Excellency, on their return to
                                Versailles their testimony could add nothing to the universal opinion of the Great Services you have render’d your
                                Country but to the esteem and admiration of the French is now added a Sentiment of affection and attachment which is
                                the just return for that attention our Military experienced from you, and the progress they made in their profession
                                by Serving under your Orders. I have the honor to be with sentiments of the most respectfull & inviolable
                                attachment Sir Your Excellencys most humble & most Obed. Sert
                            
                                signed le che. de la luzerne
                            
                        
                    